 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.10



--------------------------------------------------------------------------------


ESB FINANCIAL CORPORATION
AMENDED AND RESTATED 2001 STOCK OPTION PLAN




ARTICLE I
ESTABLISHMENT OF THE PLAN


ESB Financial Corporation (the “Corporation”) hereby amends and restates its
2001 Stock Option Plan (as amended and restated, the “Plan”) upon the terms and
conditions hereinafter stated, with the amendment and restatement effective as
of November 20, 2007.


ARTICLE II
PURPOSE OF THE PLAN


The purpose of this Plan is to improve the growth and profitability of the
Corporation and its Subsidiary Companies by providing Employees and Non-Employee
Directors with a proprietary interest in the Corporation as an incentive to
contribute to the success of the Corporation and its Subsidiary Companies, and
rewarding Employees for outstanding performance and the attainment of targeted
goals.  All Incentive Stock Options issued under this Plan are intended to
comply with the requirements of Section 422 of the Code and the regulations
thereunder, and all provisions hereunder shall be read, interpreted and applied
with that purpose in mind.


ARTICLE III
DEFINITIONS


3.01           “Award” means an Option or Stock Appreciation Right granted
pursuant to the terms of this Plan.


3.02           “Bank” means ESB Bank, the wholly owned subsidiary of the
Corporation.


3.03           “Board” means the Board of Directors of the Corporation.


3.04            “Change in Control” shall mean a change in the ownership of the
Corporation or the Bank, a change in the effective control of the Corporation or
the Bank or a change in the ownership of a substantial portion of the assets of
the Corporation or the Bank, in each case as provided under Section 409A of the
Code and the regulations thereunder.


3.05           “Code” means the Internal Revenue Code of 1986, as amended.


3.06           “Committee” means a committee of two or more directors appointed
by the Board pursuant to Article IV hereof each of whom shall be a non-employee
director as defined in Rule 16b-3(b)(3)(i) of the Exchange Act or any successor
thereto and within the meaning of Section 162(m) of the Code and the regulations
promulgated thereunder.
 
1

--------------------------------------------------------------------------------


3.07           “Common Stock” means shares of the common stock, $.01 par value
per share, of the Corporation.


3.08           “Disability” means in the case of any Optionee that the Optionee:
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Corporation or the Bank (or
would have received such benefits for at least three months if he had been
eligible to participate in such plan).


3.09           “Effective Date” means the day upon which the Board originally
adopted this Plan.


3.10           “Employee” means any person who is employed by the Corporation or
a Subsidiary Company, or is an Officer of the Corporation or a Subsidiary
Company, but not including directors who are not also Officers of or otherwise
employed by the Corporation or a Subsidiary Company.


3.11           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


3.12           “Fair Market Value” shall be equal to the fair market value per
share of the Corporation’s Common Stock on the date an Award is granted.  For
purposes hereof, the Fair Market Value of a share of Common Stock shall be the
closing sale price of a share of Common Stock on the date in question (or, if
such day is not a trading day in the U.S. markets, on the nearest preceding
trading day), as reported with respect to the principal market (or the composite
of the markets, if more than one) or national quotation system in which such
shares are then traded, or if no such closing prices are reported, the mean
between the high bid and low asked prices that day on the principal market or
national quotation system then in use.  Notwithstanding the foregoing, if the
Common Stock is not readily tradable on an established securities market for
purposes of Section 409A of the Code, then the Fair Market Value shall be
determined by means of a reasonable valuation method that takes into
consideration all available information material to the value of the Corporation
and that otherwise satisfies the requirements applicable under Section 409A of
the Code and the regulations thereunder.


3.13           “Incentive Stock Option” means any Option granted under this Plan
which the Board intends (at the time it is granted) to be an incentive stock
option within the meaning of Section 422 of the Code or any successor thereto.


3.14           “Non-Employee Director” means a member of the Board of the
Corporation or Board of Directors of the Bank, including an advisory director or
a director emeritus of the Board of the Corporation and/or the Bank,  who is not
an Officer or Employee of the Corporation or any Subsidiary Company.


2

--------------------------------------------------------------------------------


3.15           “Non-Qualified Option” means any Option granted under this Plan
which is not an Incentive Stock Option.


3.16           “Officer” means an Employee whose position in the Corporation or
Subsidiary Company is that of a corporate officer, as determined by the Board.


3.17           “Option” means a right granted under this Plan to purchase Common
Stock.


3.18           “Optionee” means an Employee or Non-Employee Director or former
Employee or Non-Employee Director to whom an Option is granted under the Plan.


3.19           “Retirement” means a termination of employment which constitutes
a “retirement” under any applicable qualified pension benefit plan maintained by
the Corporation or a Subsidiary Corporation, or, if no such plan is applicable,
which would constitute “retirement” under the Corporation’s qualified retirement
plan, if such individual were a participant in that plan.


3.20           “Stock Appreciation Right” means a right to surrender an Option
in consideration for a payment by the Corporation in cash and/or Common Stock,
as provided in the discretion of the Committee in accordance with Section 8.10.


3.21           “Subsidiary Companies” means those subsidiaries of the
Corporation, including the Bank, which meet the definition of “subsidiary
corporations” set forth in Section 425(f) of the Code, at the time of granting
of the Option in question.


ARTICLE IV
ADMINISTRATION OF THE PLAN


4.01           Duties of the Committee.  The Plan shall be administered and
interpreted by the Committee, as appointed from time to time by the Board
pursuant to Section 4.02.  The Committee shall have the authority to adopt,
amend and rescind such rules, regulations and procedures as, in its opinion, may
be advisable in the administration of the Plan, including, without limitation,
rules, regulations and procedures which (i) deal with satisfaction of an
Optionee’s tax withholding obligation pursuant to Section 12.02 hereof, (ii)
include arrangements to facilitate the Optionee’s ability to borrow funds for
payment of the exercise or purchase price of an Award, if applicable, from
securities brokers and dealers, and (iii) include arrangements which provide for
the payment of some or all of such exercise or purchase price by delivery of
previously-owned shares of Common Stock or other property and/or by withholding
some of the shares of Common Stock which are being acquired.  The interpretation
and construction by the Committee of any provisions of the Plan, any rule,
regulation or procedure adopted by it pursuant thereto or of any Award shall be
final and binding in the absence of action by the Board.


3

--------------------------------------------------------------------------------


4.02           Appointment and Operation of the Committee.  The members of the
Committee shall be appointed by, and will serve at the pleasure of, the
Board.  The Board from time to time may remove members from, or add members to,
the Committee, provided the Committee shall continue to consist of two or more
members of the Board, each of whom shall be a non-employee director, as defined
in Rule 16b-3(b)(3)(i) of the Exchange Act or any successor thereto.  In
addition, each member of the Committee shall be an “outside director” within the
meaning of Section 162(m) of the Code and regulations thereunder at such times
as is required under such regulations.  The Committee shall act by vote or
written consent of a majority of its members.  Subject to the express provisions
and limitations of the Plan, the Committee may adopt such rules, regulations and
procedures as it deems appropriate for the conduct of its affairs.  It may
appoint one of its members to be chairman and any person, whether or not a
member, to be its secretary or agent.  The Committee shall report its actions
and decisions to the Board at appropriate times but in no event less than one
time per calendar year.


4.03           Revocation for Misconduct.  The Board or the Committee may by
resolution immediately revoke, rescind and terminate any Option, or portion
thereof, to the extent not yet vested to the extent not yet exercised,
previously granted or awarded under this Plan to an Employee who is discharged
from the employ of the Corporation or a Subsidiary Company for cause, which, for
purposes hereof, shall mean termination because of the Employee’s personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule, or regulation (other than traffic violations or similar
offenses) or final cease-and-desist order.  Options granted to a Non-Employee
Director who is removed for cause pursuant to the Corporation’s Articles of
Incorporation and Bylaws or the Bank’s Charter and Bylaws shall terminate as of
the effective date of such removal.


4.04           Limitation on Liability.  Neither the members of the Board nor
any member of the Committee shall be liable for any action or determination made
in good faith with respect to the Plan, any rule, regulation or procedure
adopted by it pursuant thereto or any Awards granted under it.  If a member of
the Board or the Committee is a party or is threatened to be made a party to any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative, by reason of anything done or not
done by him in such capacity under or with respect to the Plan, the Corporation
shall, subject to the requirements of applicable laws and regulations, indemnify
such member against all liabilities and expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement actually and reasonably incurred
by him in connection with such action, suit or proceeding if he acted in good
faith and in a manner he reasonably believed to be in the best interests of the
Corporation and its Subsidiary Companies and, with respect to any criminal
action or proceeding, had no reasonable cause to believe his conduct was
unlawful.


4

--------------------------------------------------------------------------------


4.05           Compliance with Law and Regulations.  All Awards granted
hereunder shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required.  The Corporation shall not be required to issue or deliver any
certificates for shares of Common Stock prior to the completion of any
registration or qualification of or obtaining of consents or approvals with
respect to such shares under any federal or state law or any rule or regulation
of any government body, which the Corporation shall, in its sole discretion,
determine to be necessary or advisable.  Moreover, no Option may be exercised if
such exercise would be contrary to applicable laws and regulations.


4.06           Restrictions on Transfer.  The Corporation may place a legend
upon any certificate representing shares acquired pursuant to an Award granted
hereunder noting that the transfer of such shares may be restricted by
applicable laws and regulations.


4.07           No Deferral of Compensation Under Section 409A of the Code.  All
Awards granted under the Plan are designed to not constitute a deferral of
compensation for purposes of Section 409A of the Code.  Notwithstanding any
other provision in this Plan to the contrary, all of the terms and conditions of
any Awards granted under this Plan shall be designed to satisfy the exemption
for stock options or stock appreciation rights set forth in the regulations
issued under Section 409A of the Code.  Both this Plan and the terms of all
Options and Stock Appreciation Rights granted hereunder shall be interpreted in
a manner that requires compliance with all of the requirements of the exemption
for stock options or stock appreciation rights set forth in the regulations
issued under Section 409A of the Code.  No Optionee shall be permitted to defer
the recognition of income beyond the exercise date of a Non-Qualified Option or
Stock Appreciation Right or beyond the date that the Common Stock received upon
the exercise of an Incentive Stock Option is sold.


ARTICLE V
ELIGIBILITY


Awards may be granted to such Employees and Non-Employee Directors of the
Corporation and its Subsidiary Companies as may be designated from time to time
by the Board or the Committee.  Awards may not be granted to individuals who are
not Employees or Non-Employee Directors of either the Corporation or its
Subsidiary Companies.  Non-Employee Directors shall be eligible to receive only
Non-Qualified Options.


ARTICLE VI
COMMON STOCK COVERED BY THE PLAN


6.01           Option Shares.  The aggregate number of shares of Common Stock
which may be issued pursuant to this Plan, subject to adjustment as provided in
Article IX, shall be 290,000.  None of such shares shall be the subject of more
than one Award at any time, but if an Option as to any shares is surrendered
before exercise, or expires or terminates for any reason without having been
exercised in full, or for any other reason ceases to be exercisable, the number
of shares covered thereby shall again become available for grant under the Plan
as if no Awards had been previously granted with respect to such shares.


5

--------------------------------------------------------------------------------


6.02           Source of Shares.  The shares of Common Stock issued under the
Plan may be authorized but unissued shares, treasury shares or shares purchased
by the Corporation on the open market or from private sources for use under the
Plan.




ARTICLE VII
DETERMINATION OF
AWARDS, NUMBER OF SHARES, ETC.




7.01           Determination of Awards.  The Board or the Committee shall, in
its discretion, determine from time to time which Employees and Non-Employee
Directors  will be granted Awards under the Plan, the number of shares of Common
Stock subject to each Award, whether each Option will be an Incentive Stock
Option or a Non-Qualified Stock Option and the exercise price of an Option.  In
making all such determinations there shall be taken into account the duties,
responsibilities and performance of each Optionee, his present and potential
contributions to the growth and success of the Corporation, his salary and such
other factors deemed relevant to accomplishing the purposes of the Plan.


7.02           Maximum Awards to any Person.  Notwithstanding anything contained
in this Plan to the contrary, the maximum number of shares of Common Stock to
which Awards may be granted to any individual in any calendar year shall be
50,000.




ARTICLE VIII
OPTIONS AND STOCK APPRECIATION RIGHTS


Each Option granted hereunder shall be on the following terms and conditions:


8.01           Stock Option Agreement.  The proper Officers on behalf of the
Corporation and each Optionee shall execute a Stock Option Agreement which shall
set forth the total number of shares of Common Stock to which it pertains, the
exercise price, whether it is a Non-Qualified Option or an Incentive Stock
Option, and such other terms, conditions, restrictions and privileges as the
Board or the Committee in each instance shall deem appropriate, provided they
are not inconsistent with the terms, conditions and provisions of this
Plan.  Each Optionee shall receive a copy of his executed Stock Option
Agreement.  Any Option granted with the intention that it will be an Incentive
Stock Option but which fails to satisfy a requirement for Incentive Stock
Options shall continue to be valid and shall be treated as a Non-Qualified
Option.


6

--------------------------------------------------------------------------------




8.02           Option Exercise Price.


(a)           Incentive Stock Options.  The per share price at which the subject
Common Stock may be purchased upon exercise of an Incentive Stock Option shall
be no less than one hundred percent (100%) of the Fair Market Value of a share
of Common Stock at the time such Incentive Stock Option is granted, except as
provided in Section 8.09(b), and subject to any applicable adjustment pursuant
to Article IX hereof.


(b)           Non-Qualified Options.  The per share price at which the subject
Common Stock may be purchased upon exercise of a Non-Qualified Option shall be
established by the Committee at the time of grant, but in no event shall be less
than the greater of (i) the par value or (ii) one hundred percent (100%) of the
Fair Market Value of a share of Common Stock at the time such Non-Qualified
Option is granted, and subject to any applicable adjustment pursuant to Article
IX hereof.


8.03           Vesting and Exercise of Options.


(a)           General Rules.  Incentive Stock Options and Non-Qualified Options
shall become vested and exercisable at the rate, to the extent and subject to
such limitations as may be specified by the Board or the
Committee.  Notwithstanding the foregoing, no vesting shall occur on or after an
Optionee’s employment or service as a Non-Employee Director to the Corporation
and all Subsidiary Companies is terminated for any reason other than his death,
Disability, Retirement or a Change in Control.  In determining the number of
shares of Common Stock with respect to which Options are vested and/or
exercisable, fractional shares will be rounded up to the nearest whole number if
the fraction is 0.5 or higher, and down if it is less.


(b)           Accelerated Vesting.  Unless the Committee or Board shall
specifically state otherwise at the time an Option is granted, all Options
granted under this Plan shall become vested and exercisable in full on the date
an Optionee terminates his employment with the Corporation or a Subsidiary
Company or service as a Non-Employee Director because of his death, Disability
or Retirement.  In addition, all outstanding Options shall become immediately
vested and exercisable in full as of the effective date of a Change in Control.


8.04           Duration of Options.


(a)           Employee Grants.  Except as provided in Sections 8.04(c) and 8.09,
each Option or portion thereof granted to an Employee shall be exercisable at
any time on or after the date it vests and remain exercisable until the earlier
of (i) ten (10) years after its date of grant or (ii) three (3) months after the
date on which the Employee ceases to be employed by Corporation and all
Subsidiary Companies, or any successor thereto, unless the Board or the
Committee in its discretion decides at the time of grant to extend such period
of exercise upon termination of employment or service  to a period not exceeding
five (5) years.


7

--------------------------------------------------------------------------------


(b)           Non-Employee Director Grants.  Except as provided in Section
8.04(c), each Option or portion thereof granted to a Non-Employee Director shall
be exercisable at any time on or after the date it vests and becomes exercisable
until the earlier of (i) ten (10) years after its date of grant or (ii) three
(3) years the date on which the Optionee ceases to serve as a Non-Employee
Director.


(c)           Exceptions. Unless the Board or the Committee shall specifically
state otherwise at the time an Option is granted, if an Employee terminates his
employment with the Corporation or a Subsidiary Company as a result of
Disability or Retirement without having fully exercised his Options, the
Employee shall have the right, during the one (1) year period following his
termination due to Disability or Retirement, to exercise such Options.


Unless the Board or the Committee shall specifically state otherwise at the time
an Option is granted, if an Employee or Non-Employee Director terminates his
employment or service with the Corporation or a Subsidiary Company following a
Change in Control without having fully exercised his Options, the Optionee shall
have the right to exercise such Options during the remainder of the original ten
(10) year term (or five (5) year term for Options subject to Section 8.09(b)
hereof) of the Option from the date of grant.


If an Optionee dies while in the employ or service of the Corporation or a
Subsidiary Company or terminates employment or service with the Corporation or a
Subsidiary Company as a result of Disability or Retirement and dies without
having fully exercised his Options, the executors, administrators, legatees or
distributees of his estate shall have the right, during the one (1) year period
following his death, to exercise such Options.


In no event, however, shall any Option be exercisable more than ten (10) years
(five (5) years for Options subject to Section 8.09(b) hereof) from the date it
was granted.


8.05           Nonassignability.  Options shall not be transferable by an
Optionee except by will or the laws of descent or distribution, and during an
Optionee’s lifetime shall be exercisable only by such Optionee or the Optionee’s
guardian or legal representative.  Notwithstanding the foregoing, or any other
provision of this Plan, an Optionee who holds Non-Qualified Options may transfer
such Options to his or her spouse, lineal ascendants, lineal descendants, or to
a duly established trust for the benefit of one or more of these
individuals.  Options so transferred may thereafter be transferred only to the
Optionee who originally received the grant or to an individual or trust to whom
the Optionee could have initially transferred the Option pursuant to this
Section 8.05.  Options which are transferred pursuant to this Section 8.05 shall
be exercisable by the transferee according to the same terms and conditions as
applied to the Optionee.


8.06           Manner of Exercise.  Options may be exercised in part or in whole
and at one time or from time to time.  The procedures for exercise shall be set
forth in the written Stock Option Agreement provided for in Section 8.01 above.


8

--------------------------------------------------------------------------------


8.07           Payment for Shares.  Payment in full of the purchase price for
shares of Common Stock purchased pursuant to the exercise of any Option shall be
made to the Corporation upon exercise of the Option.  All shares sold under the
Plan shall be fully paid and nonassessable.  Payment for shares may be made by
the Optionee (i) in cash or by check, (ii) by delivery of a properly executed
exercise notice, together with irrevocable instructions to a broker to sell the
shares and then to properly deliver to the Corporation the amount of sale
proceeds to pay the exercise price, all in accordance with applicable laws and
regulations and Emerging Issues Task Force Issue No. 00-23 and Financial
Accounting Standards Board Statement No. 123R, (iii) at the discretion of the
Board or the Committee, by delivering shares of Common Stock (including shares
acquired pursuant to the exercise of an Option) equal in Fair Market Value to
the purchase price of the shares to be acquired pursuant to the Option, (iv) at
the discretion of the Board or the Committee, by withholding some of the shares
of Common Stock which are being purchased upon exercise of an Option, or (v) any
combination of the foregoing.  With respect to subclause (iii) hereof, the
shares of Common Stock delivered to pay the purchase price must have either been
(x) purchased in open market transactions or (y) issued by the Corporation
pursuant to a plan thereof, in each case more than six months prior to the
exercise date of the Option.


8.08           Voting and Dividend Rights.  No Optionee shall have any voting or
dividend rights or other rights of a stockholder in respect of any shares of
Common Stock covered by an Option prior to the time that his name is recorded on
the Corporation’s stockholder ledger as the holder of record of such shares
acquired pursuant to an exercise of an Option.


8.09           Additional Terms Applicable to Incentive Stock Options.  All
Options issued under the Plan as Incentive Stock Options will be subject, in
addition to the terms detailed in Sections 8.01 to 8.08 above, to those
contained in this Section 8.09.


(a)           Notwithstanding any contrary provisions contained elsewhere in
this Plan and as long as required by Section 422 of the Code, the aggregate Fair
Market Value, determined as of the time an Incentive Stock Option is granted, of
the Common Stock with respect to which Incentive Stock Options are exercisable
for the first time by an Optionee during any calendar year under this Plan, and
stock options that satisfy the requirements of Section 422 of the Code under any
other stock option plan or plans maintained by the Corporation (or any parent or
Subsidiary Company), shall not exceed $100,000.


(b)           Limitation on Ten Percent Stockholders.  The price at which shares
of Common Stock may be purchased upon exercise of an Incentive Stock Option
granted to an individual who, at the time such Incentive Stock Option is
granted, owns, directly or indirectly, more than ten percent (10%) of the total
combined voting power of all classes of stock issued to stockholders of the
Corporation or any Subsidiary Company, shall be no less than one hundred and ten
percent (110%) of the Fair Market Value of a share of the Common Stock of the
Corporation at the time of grant, and such Incentive Stock Option shall by its
terms not be exercisable after the earlier of the date determined under Section
8.04 or the expiration of five (5) years from the date such Incentive Stock
Option is granted.


9

--------------------------------------------------------------------------------


(c)           Notice of Disposition; Withholding; Escrow.  An Optionee shall
immediately notify the Corporation in writing of any sale, transfer, assignment
or other disposition (or action constituting a disqualifying disposition within
the meaning of Section 421 of the Code) of any shares of Common Stock acquired
through exercise of an Incentive Stock Option, within two (2) years after the
grant of such Incentive Stock Option or within one (1) year after the
acquisition of such shares, setting forth the date and manner of disposition,
the number of shares disposed of and the price at which such shares were
disposed of.  The Corporation shall be entitled to withhold from any
compensation or other payments then or thereafter due to the Optionee such
amounts as may be necessary to satisfy any withholding requirements of federal
or state law or regulation and, further, to collect from the Optionee any
additional amounts which may be required for such purpose.  The Committee may,
in its discretion, require shares of Common Stock acquired by an Optionee upon
exercise of an Incentive Stock Option to be held in an escrow arrangement for
the purpose of enabling compliance with the provisions of this Section 8.09(c).


8.10           Stock Appreciation Rights.


(a)           General Terms and Conditions.  The Board or the Committee may, but
shall not be obligated to, authorize the Corporation, on such terms and
conditions as it deems appropriate in each case, to grant rights to Optionees to
surrender an exercisable Option, or any portion thereof, in consideration for
the payment by the Corporation of an amount equal to the excess of the Fair
Market Value of the shares of Common Stock subject to the Option, or portion
thereof, surrendered over the exercise price of the Option with respect to such
shares (any such authorized surrender and payment being hereinafter referred to
as a “Stock Appreciation Right”).  Such payment, at the discretion of the Board
or the Committee, may be made in shares of Common Stock valued at the then Fair
Market Value thereof, or in cash, or partly in cash and partly in shares of
Common Stock.


The terms and conditions set with respect to a Stock Appreciation Right may
include (without limitation), subject to other provisions of this Section 8.10
and the Plan: the period during which, date by which or event upon which the
Stock Appreciation Right may be exercised; the method for valuing shares of
Common Stock for purposes of this Section 8.10; a ceiling on the amount of
consideration which the Corporation may pay in connection with exercise and
cancellation of the Stock Appreciation Right; and arrangements for income tax
withholding.  The Board or the Committee shall have complete discretion to
determine whether, when and to whom Stock Appreciation Rights may be granted.


(b)           Time Limitations.  If a holder of a Stock Appreciation Right
terminates service with the Corporation as an Officer or Employee, the Stock
Appreciation Right may be exercised only within the period, if any, within which
the Option to which it relates may be exercised.


10

--------------------------------------------------------------------------------


(c)           Effects of Exercise of Stock Appreciation Rights or Options.  Upon
the exercise of a Stock Appreciation Right, the number of shares of Common Stock
available under the Option to which it relates shall decrease by a number equal
to the number of shares for which the Stock Appreciation Right was exercised.
Upon the exercise of an Option, any related Stock Appreciation Right shall
terminate as to any number of shares of Common Stock subject to the Stock
Appreciation Right that exceeds the total number of shares for which the Option
remains unexercised.


(d)           Time of Grant.  A Stock Appreciation Right granted in connection
with an Incentive Stock Option must be granted concurrently with the Option to
which it relates, and a Stock Appreciation Right granted in connection with a
Non-Qualified Option must also be granted concurrently with the Option to which
it relates.


(e)           Non-Transferable.  The holder of a Stock Appreciation Right may
not transfer or assign the Stock Appreciation Right otherwise than by will or in
accordance with the laws of descent and distribution, and during a holder’s
lifetime a Stock Appreciation Right may be exercisable only by the holder.


ARTICLE IX
ADJUSTMENTS FOR CAPITAL CHANGES


9.01           General Adjustments.  The aggregate number of shares of Common
Stock available for issuance under this Plan, the number of shares to which any
outstanding Award relates, the maximum number of shares that can be covered by
Awards to each Employee, each Non-Employee Director and all Non-Employee
Directors as a group, and the exercise price per share of Common Stock under any
outstanding Option shall be proportionately adjusted for any increase or
decrease in the total number of outstanding shares of Common Stock issued
subsequent to the effective date of this Plan resulting from a split,
subdivision or consolidation of shares or any other capital adjustment, the
payment of a stock dividend, or other increase or decrease in such shares
effected without receipt or payment of consideration by the Corporation.


9.02           Adjustments for Mergers and Other Corporate Transactions.  If,
upon a merger, consolidation, reorganization, liquidation, recapitalization or
the like of the Corporation, the shares of the Corporation’s Common Stock shall
be exchanged for other securities of the Corporation or of another corporation,
each Award shall be converted, subject to the conditions herein stated, into the
right to purchase or acquire such number of shares of Common Stock or amount of
other securities of the Corporation or such other corporation as were
exchangeable for the number of shares of Common Stock of the Corporation which
such Optionees would have been entitled to purchase or acquire except for such
action, and appropriate adjustments shall be made to the per share exercise
price of outstanding Options, provided that in each case the number of shares or
other securities subject to the substituted or assumed stock options and the
exercise price thereof shall be determined in a manner that satisfies the
requirements of Treasury Regulation §1.424-1 and the regulations issued under
Section 409A of the Code so that the substituted or assumed option is not deemed
to be a modification of the outstanding Options.


11

--------------------------------------------------------------------------------


ARTICLE X
AMENDMENT AND TERMINATION OF THE PLAN


The Board may, by resolution, at any time terminate or amend the Plan with
respect to any shares of Common Stock as to which Awards have not been granted,
subject to any required stockholder approval or any stockholder approval which
the Board may deem to be advisable for any reason, such as for the purpose of
obtaining or retaining any statutory or regulatory benefits under tax,
securities or other laws or satisfying any applicable stock exchange listing
requirements.  The Board may not, without the consent of the holder of an Award,
alter or impair any Award previously granted or awarded under this Plan except
as specifically authorized herein.


ARTICLE XI
EMPLOYMENT AND SERVICE RIGHTS


Neither the Plan nor the grant of any Awards hereunder nor any action taken by
the Committee or the Board in connection with the Plan shall create any right on
the part of any Employee or Non-Employee Director to continue in such capacity.


ARTICLE XII
WITHHOLDING


12.01    Tax Withholding.  The Corporation may withhold from any cash payment
made under this Plan sufficient amounts to cover any applicable withholding and
employment taxes, and if the amount of such cash payment is insufficient, the
Corporation may require the Optionee to pay to the Corporation the amount
required to be withheld as a condition to delivering the shares acquired
pursuant to an Award.  The Corporation also may withhold or collect amounts with
respect to a disqualifying disposition of shares of Common Stock acquired
pursuant to exercise of an Incentive Stock Option, as provided in Section
8.09(c).


12.02    Methods of Tax Withholding.  The Board or the Committee is authorized
to adopt rules, regulations or procedures which provide for the satisfaction of
an Optionee’s tax withholding obligation by the retention of shares of Common
Stock to which the Employee would otherwise be entitled pursuant to an Award
and/or by the Optionee’s delivery of previously-owned shares of Common Stock or
other property.


ARTICLE XIII
EFFECTIVE DATE OF THE PLAN; TERM


13.01           Effective Date of the Plan.  This Plan as originally adopted was
effective as of the Effective Date, and Awards may be granted hereunder no
earlier than the date that this Plan was approved by stockholders of the
Corporation and no later than the termination of the Plan.  The stockholders of
the Corporation approved this Plan as originally adopted pursuant to Article XIV
hereof.  The amendment and restatement of this Plan was adopted effective as of
November 20, 2007.


12

--------------------------------------------------------------------------------


13.02          Term of the Plan.  Unless sooner terminated, this Plan shall
remain in effect for a period of ten (10) years ending on the tenth anniversary
of the Effective Date.  Termination of the Plan shall not affect any Awards
previously granted and such Awards shall remain valid and in effect until they
have been fully exercised or earned, are surrendered or by their terms expire or
are forfeited.




ARTICLE XIV
STOCKHOLDER APPROVAL


The stockholders of the Corporation approved this Plan as originally adopted at
a meeting of stockholders of the Corporation held within twelve (12) months
following the Effective Date in order to meet the requirements of (i) Section
422 of the Code and regulations thereunder, (ii) Section 162(m) of the Code and
regulations thereunder, and (iii) the National Association of Securities
Dealers, Inc. for quotation of the Common Stock on the Nasdaq Stock Market’s
National Market.


ARTICLE XV
MISCELLANEOUS


15.01          Governing Law.  To the extent not governed by federal law, this
Plan shall be construed under the laws of the Commonwealth of Pennsylvania.


15.02           Pronouns.  Wherever appropriate, the masculine pronoun shall
include the feminine pronoun, and the singular shall include the plural.
 
 
13
 